Exhibit 10.34

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of December 20, 2013
(this “Amendment”), between PARLEX 4 FINANCE, LLC (“Seller”), and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
(“Buyer”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of June 28, 2013 (as may be further amended, restated,
supplemented, or otherwise modified and in effect from time to time, the
“Existing Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Existing Repurchase Agreement shall be amended as set forth in
this Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:

SECTION 1. Amendment to Master Repurchase Agreement.

(a) Article 2 of the Existing Repurchase Agreement is hereby amended by adding
the following new defined terms in their appropriate alphabetical order:

“Other Facility Buyer” shall mean the “Buyer”, as defined in the Other
Repurchase Agreement.

“Other Facility” shall mean the Other Repurchase Agreement and any documents
related thereto.

“Other Facility Purchased Items” shall mean “Purchased Items” as defined in the
Other Repurchase Agreement.

“Other Repurchase Agreement” shall mean that certain Master Repurchase
Agreement, dated as of December 20, 2013 (as amended, restated, supplemented or
otherwise modified and in effect from time to time), by and among Parlex 4
Finance, LLC and Parlex 4 UK Finco, LLC, as sellers, and Other Facility Buyer,
as buyer.

“Other Facility Repurchase Obligations” shall mean “Repurchase Obligations” as
defined in the Other Repurchase Agreement.



--------------------------------------------------------------------------------

(b) Article 2 of the Existing Repurchase Agreement is hereby amended by
replacing the definitions of “Default”, “Filings” and “UCC” in their entirety
with the following new defined terms:

“Default” shall mean (a) any event which, with the giving of notice, the passage
of time, or both, would constitute an Event of Default, and (b) any “Default” as
defined in the Other Repurchase Agreement.

“Filings” shall have the meaning specified in Article 6(h) of this Agreement.

“UCC” shall have the meaning specified in Article 6(h) of this Agreement.

(a) Article 5(c) of the Existing Repurchase Agreement is hereby amended by
deleting the word “and” at the end of clause (iii), replacing the existing
clause (iv) with the following new clause (iv) below, and inserting the
following new clause (v) below:

(iv) fourth, to make a payment to Other Facility Buyer or its Affiliates on
account of any other amounts then due and payable under the Other Facility
pursuant to Article 5(c)(i), (ii) and (iii) of the Other Repurchase Agreement
until such other amounts then due and payable pursuant to Article 5(c)(i),
(ii) and (iii) of the Other Repurchase Agreement have been reduced to zero, each
such payment to be deposited into one of the Depository Accounts (as defined in
the Other Repurchase Agreement) and allocated in accordance with the Other
Repurchase Agreement; and

(v) fifth, to Seller, any remainder.

(b) Article 5(d) of the Existing Repurchase Agreement is hereby amended by
deleting the word “and” at the end of clause (ii), replacing the existing clause
(iii) with the following new clause (iii) below, and inserting the following new
clause (iv) below:

(iii) third, to make a payment to Other Facility Buyer or its Affiliates on
account of any other amounts then due and payable under the Other Facility
pursuant to Article 5(d)(i) and (ii) of the Other Repurchase Agreement until
such other amounts then due and payable pursuant to Article 5(d)(i) and (ii) of
the Other Repurchase Agreement have been reduced to zero, each such payment to
be deposited into one of the Depository Accounts (as defined in the Other
Repurchase Agreement) and allocated in accordance with the Other Repurchase
Agreement; and

(iv) fourth, to Seller, any remainder.

(c) Article 5(e) of the Existing Repurchase Agreement is hereby amended by
deleting the word “and” at the end of clause (v), replacing the existing clause
(vi) with the following new clause (vi) below, and inserting the following new
clause (vii) below:

(vi) sixth, to make a payment to Other Facility Buyer or its Affiliates on
account of the repurchase price of all purchased assets related to the Other
Repurchase Agreement and any other amounts due and owing under the Other
Facility until the repurchase price for such purchased assets and such other
amounts due and owing have

 

-2-



--------------------------------------------------------------------------------

been reduced to zero, each such payment to be deposited into one of the
Depository Accounts (as defined in the Other Repurchase Agreement) and allocated
in Other Facility Buyer’s sole discretion; and

(vii) seventh, to Seller, any remainder.

(d) Article 6 of the Existing Repurchase Agreement is hereby amended by
replacing the first two sentences of Article 6(a) in their entirety with the
following:

Buyer and Seller intend that the Transactions hereunder be sales to Buyer of the
Purchased Assets and not loans from Buyer to Seller secured by the Purchased
Assets. However, in order to preserve Buyer’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
loans and as security for the performance by Seller of all of Seller’s
obligations to Buyer under the Transaction Documents and the Transactions
entered into hereunder, or in the event that a transfer of a Purchased Asset is
otherwise ineffective to effect an outright transfer of such Purchased Asset to
Buyer, Seller hereby assigns, pledges and grants a security interest in all of
its right, title and interest in, to and under the Purchased Items (as defined
below) to Buyer (and the Other Facility Buyer, as applicable) to secure the
payment of (i) the Repurchase Price on all Transactions to which it is a party
and all other amounts owing by Seller or Seller’s Affiliates to Buyer and any of
Buyer’s present or future Affiliates hereunder, including, without limitation,
amounts owing pursuant to Article 25, under the other Transaction Documents,
including any obligations of Seller under any Hedging Transaction entered into
with any Affiliated Hedge Counterparty (including, without limitation, all
amounts anticipated to be paid to Buyer by an Affiliated Hedge Counterparty as
provided for in the definition of Repurchase Price or otherwise) and the Other
Facility Repurchase Obligations, and to secure the obligation of Seller or its
designee to service the Purchased Assets in conformity with Article 27 and any
other obligation of Seller to Buyer, and (ii) the Other Facility Repurchase
Obligations (collectively, the “Repurchase Obligations”).

(e) Article 6 of the Existing Repurchase Agreement is hereby amended by deleting
the existing Articles 6(b) through 6(d), and replacing them in their entirety
with the following and renumbering Article 6(e) as Article 6(i):

(b) Seller hereby assigns, pledges and grants a security interest in all of its
right, title and interest in, to and under the Other Facility Purchased Items to
Buyer to secure the payment of the Repurchase Obligations. Seller shall mark its
computer records and tapes to evidence the interests granted to Buyer hereunder.

(c) Buyer and Other Facility Buyer each hereby acknowledges and agrees that
Buyer’s security interest in the Other Facility Purchased Items as security for
the Repurchase Obligations shall at all times be junior and subordinate in all
respects to Other Facility Buyer’s security interest in the Other Facility
Purchased Items as security for the Other Facility Repurchase Obligations. The
preceding subordination of Buyer’s security interest in the Other Facility
Purchased Items affects only the relative priority of Buyer’s security interest
in the Other Facility Purchased Items, and shall not subordinate the Repurchase
Obligations in right of payment to the Other Facility Repurchase Obligations.

 

-3-



--------------------------------------------------------------------------------

(d) Other Facility Buyer hereby acknowledges and agrees that Other Facility
Buyer’s security interest in the Purchased Items as security for the Other
Facility Repurchase Obligations shall at all times be junior and subordinate in
all respects to Buyer’s security interest in the Purchased Items as security for
the Repurchase Obligations. The preceding subordination of Other Facility
Buyer’s security interest in the Purchased Items affects only the relative
priority of Other Facility Buyer’s security interest in the Purchased Items, and
shall not subordinate the Other Facility Repurchase Obligations in right of
payment to the Repurchase Obligations.

(e) Buyer agrees to act as agent for and on behalf of the Affiliated Hedge
Counterparties (including without limitation for purposes of Sections 9-313(c),
8-106(d)(3), 9-104(a) and 9-106(a) of the UCC) with respect to the security
interest granted hereby to secure the obligations owing to the Affiliated Hedge
Counterparties under any Hedging Transactions, including, without limitation,
with respect to the Purchased Assets and the Purchased Asset Files held by the
Custodian pursuant to the Custodial Agreement.

(f) Buyer agrees to act as agent for and on behalf of Other Facility Buyer
(including without limitation for purposes of Sections 9-313(c), 8-106(d)(3),
9-104(a) and 9-106(a) of the UCC) with respect to the security interest granted
hereby to secure the obligations owing to Other Facility Buyer under the Other
Facility, including, without limitation, with respect to the Purchased Assets
and the Purchased Asset Files held by the Custodian pursuant to the Custodial
Agreement.

(g) Other Facility Buyer agrees to act as agent for and on behalf of Buyer
(including without limitation for purposes of Sections 9-313(c), 8-106(d)(3),
9-104(a) and 9-106(a) of the UCC) with respect to the security interest granted
hereby to secure the obligations owing to Buyer under the Other Transaction
Documents, including, without limitation, with respect to the “Purchased Assets”
and the “Purchased Asset Files”, each as defined in the Other Repurchase
Agreement.

(h) Buyer’s security interest in the Purchased Items and the Other Facility
Purchased Items shall terminate only upon termination of Seller’s obligations
under this Agreement and the other Transaction Documents, the Other Facility,
all Hedging Transactions and the documents delivered in connection herewith and
therewith. Upon such termination, Buyer shall promptly deliver to Seller such
UCC termination statements and other release documents as may be commercially
reasonable and return the Purchased Assets to Seller and reconvey the Purchased
Items to Seller and release its security interest in the Purchased Items and the
Other Facility Purchased Items. For purposes of the grant of the security
interest pursuant to this Article 6, this Agreement shall be deemed to
constitute a security agreement under the New York Uniform Commercial Code (the
“UCC”). Buyer shall have all of the rights and may exercise all of the remedies
of a secured creditor under the UCC and the other laws of the State of New York.
In furtherance of the foregoing, (a) Buyer, at Seller’s sole cost and expense,
as

 

-4-



--------------------------------------------------------------------------------

applicable, shall cause to be filed in such locations as may be necessary to
perfect and maintain perfection and priority of the security interest granted
hereby, UCC financing statements and continuation statements
(collectively, the “Filings”), and shall forward copies of such Filings to
Seller upon the filing thereof, and (b) Seller shall from time to time take such
further actions as may be reasonably requested by Buyer to maintain and continue
the perfection and priority of the security interest granted hereby (including
marking its records and files to evidence the interests granted to Buyer
hereunder). For the avoidance of doubt, notwithstanding clause (vi) of the
definition of Repurchase Date and the proviso thereto, Buyer’s security interest
in any particular Purchased Asset shall not terminate until Seller has fully
paid the related Repurchase Price.

(f) Article 9(b) of the Existing Repurchase Agreement is hereby amended by
replacing the first sentence of such Article 9(b) in its entirety with the
following:

In addition to the representations and warranties in subsection (a) above,
Seller represents and warrants to Buyer and Other Facility Buyer as of the date
of this Agreement and will be deemed to represent and warrant to Buyer and Other
Facility Buyer as of the Purchase Date for the purchase of any Purchased Assets
by Buyer from Seller and any Transaction thereunder and covenants that at all
times while this Agreement and any Transaction thereunder is in effect, unless
otherwise stated herein:

(g) Article 9(b) of the Existing Repurchase Agreement is hereby amended by
replacing clause (xxv) in its entirety with the following:

(xxv) Ownership of Property. Seller does not own, and has not ever owned, any
assets other than (A) the Purchased Assets, (B) such incidental personal
property related thereto and (C) the Other Facility Purchased Items related to
U.S. Purchased Assets (as defined in the Other Facility Repurchase Agreement).

(h) Article 11(w) of the Existing Repurchase Agreement is hereby amended by
replacing clause (xxiv) in its entirety with the following:

(xxiv) except in connection with the Purchased Assets, buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities); provided that Seller is permitted to buy and hold evidence of
indebtedness pursuant to the Other Facility.

(i) Article 12(a) of the Existing Repurchase Agreement is hereby amended by
moving the word “and” from the end of clause (xviii) to the end of clause
(xix) and inserting the following as new clause (xx):

(xx) an Event of Default (as such term is defined in the Other Repurchase
Agreement) occurs under the Other Facility.

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which (1) all the representations and
warranties made by Sellers in this Amendment are true and correct and (2) Buyer
shall have received this Amendment, executed and delivered by a duly authorized
officer of each of Sellers and Buyer.

 

-5-



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its respective terms;
provided, however, that upon the Amendment Effective Date, all references in the
Repurchase Agreement to the “Transaction Documents” shall be deemed to include,
in any event, this Amendment. Each reference to Repurchase Agreement in any of
the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a national banking association organized under the laws of the United States

By:  

Thomas N. Cassino

 

Name:Thomas N. Cassino

Title:   Vice President

SELLER:

PARLEX 4 FINANCE, LLC,

a Delaware limited liability company

By:  

Douglas Armer

  Name: Douglas Armer   Title:   Head of Capital Markets and Treasurer OTHER
FACILITY BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States, in its capacity as Other Facility
Buyer, and solely for purposes of acknowledging and agreeing to the terms of
this Amendment:

By:  

Thomas N. Cassino

 

Name:Thomas N. Cassino

Title:   Vice President

Signature Page to Amendment No. 1 to Master Repurchase Agreement